Citation Nr: 1233065	
Decision Date: 09/25/12    Archive Date: 10/01/12

DOCKET NO.  09-00 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating higher than 40 percent for a lumbosacral spine disability, including herniated intervertebral discs at L4-5 and L5-S1.  

2.  Entitlement to a total disability rating for compensation based on individual unemployability due to service-connected disability.  


REPRESENTATION

Veteran represented by:  The American Legion


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel





INTRODUCTION

The Veteran, who is the Appellant, served on active duty from July 1976 to November 1988.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office. 

In August 2012, the Veteran's representative raised the claim of secondary service connection for a brain injury and service connection for hypertension, which are referred to the RO for appropriate action.  

The claim for a total disability rating for compensation based on individual unemployability is REMANDED to the RO via the Appeals Management Center in Washington, DC.


FINDING OF FACT

For the period considered in this appeal, the lumbosacral spine disability, including herniated intervertebral discs at L4-5 and L5-S1, is manifested by chronic low back pain and limited range of motion (20 degrees of flexion, 5 degrees of extension, 20 degrees of right and left lateral flexion, and 30 degrees of right and left rotation); there was no objective evidence of unfavorable ankylosis, neurological abnormality beyond mild incomplete paralysis in the right lower extremity (already separately evaluated as 10 percent disabling), or incapacitating episodes having a total duration of at least six weeks. 






CONCLUSION OF LAW

The criteria for a rating higher than 40 percent for lumbosacral spine disability, including herniated intervertebral discs at L4-5 and L5-S1, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5242, 5243 (2011). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following:  (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are:  1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 







In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to the effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO provided post-adjudication VCAA notice by letter, dated in August 2008.  The notice included the type of evidence needed to substantiate the claim for a higher rating, namely, evidence to show that the disability was worse and the effect the disability had on employment.  The Veteran was notified that VA would obtain service records, VA records, and records of other Federal agencies and that he could submit other records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any such records on his behalf.  The notice included the elements of a service connection claim, including the effective date of a claim and the degree of disability assignable. 

As for the content of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the elements of the claim); and of Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (claim-specific notice, namely, a worsening or increase in severity of the disability and the effect that worsening has on employment). 




To the extent that the VCAA notice came after the initial adjudication, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  The procedural defect was cured as after the RO provided content-complying VCAA notice, the claim was readjudicated as evidenced by the statement of the case dated in October 2008 and supplemental statement of the case dated in November 2008.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO obtained VA records.  The Veteran has not identified any other pertinent records, to include private records, for the RO to obtain on his behalf. 

Further, VA has conducted necessary medical inquiry in an effort to substantiate the claim.  38 U.S.C.A. § 5103A(d).  The Veteran was afforded VA examinations in April 2007 and in October 2008.  As the examinations contain the Veteran's medical history, findings, and an opinion with a rationale to support the conclusion reached in the opinion, the Board finds that the reports are adequate to decide the claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (a medical opinion must be based on consideration of the veteran's prior medical history and examinations and also describe the disability, if any, in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one).

In June 2008 statement, the Veteran asserted that his low back condition had worsened, and he was afforded another VA examination in October 2008 to assess the severity of his disability.  Although some time has elapsed since the 2008 examination, there is no evidence in the record dated subsequent to the October 2008 VA examination that indicates a material change in the disability to warrant a reexamination.  38 C.F.R. § 3.327(a). 



As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDING AND CONCLUSION

Principles for Rating Disabilities

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate Diagnostic Codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 







Rating Criteria

A lumbosacral spine disability, including herniated intervertebral discs at L4-5 and L5-S1, is currently rated 40 percent under 38 C.F.R. § 4.71a, Diagnostic Codes 5292-5243. 

Degenerative disc disease or intervertebral disc syndrome is rated under either the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.   

The criteria for rating a disability of the lumbar spine are for application with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a.

Under the General Rating Formula for Diseases and Injuries of the Spine, the criteria for a 40 rating are forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  The criterion for the next higher rating, 50 percent, is unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5242. 

Normal forward flexion of the thoracolumbar spine is zero to 90 degrees.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Unfavorable ankylosis is a condition in which the entire thoracolumbar spine is fixed in flexion or extension. 

Under the General Rating Formula for Diseases and Injuries of the Spine, any associated objective neurologic abnormalities are evaluated separately under an appropriate Diagnostic Code.  




In rating peripheral nerves in the lower extremities, the rating schedule provides a 10 percent rating for mild incomplete paralysis and a 20 percent rating for moderate incomplete paralysis, all depending on the particular nerve or nerve group of the lower extremity that is affected.  38 C.F.R. § 4.124a, Diagnostic Codes 8520-8730. 

Rating factors for a disability of the musculoskeletal system included functional loss.  A disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion, weakness, or atrophy.  38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995). 

The lumbar vertebrae are considered groups of joints.  As regards the joints, the factors of disability reside in reductions of the joints normal excursion of movements in different planes.  Factors for considerations include excess fatigability, pain on movement, swelling, atrophy of disuse, instability of station, disturbance of locomotion, interference with sitting and standing, and weight-bearing.  38 C.F.R. § 4.45; DeLuca at 206-07. 

Also with periarticular pathology, painful motion is factor to be considered.  The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, is rated 40 percent; and incapacitating episodes having a total duration of at least 6 weeks during the past 12 months is rated 60 percent.  



An incapacitating episode is a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician.  Note 1, following the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes. 

Facts and Analysis

In addition to the Veteran's statements, the pertinent evidence consists of VA examinations in April 2007 and October 2008 and of VA records. 

On VA examination in April 2007, the Veteran's gait was normal.  Motor strength was 5/5 throughout.  Light touch was reduced in the right leg.  Vibratory sensation was slightly reduced in the right foot.  The deep tendon reflexes were 2+ throughout with bilateral downgoing plantar reflexes.  There was mild percussion tenderness over the lower lumbar spine.  Range of motion of the lumbar spine was 75 degrees of flexion with increased low back pain beginning at 60 degrees, 15 degrees of flexion, 15 degrees of right and left lateral flexion without increased pain, and 30 degrees of right and left rotation without increased pain.  Repeated flexion and extension of the lumbar spine did not increase pain or affect sensation, coordination, or strength.  The diagnoses included chronic low back pain and right sciatica secondary to herniated disks at L4-5 and L5-S1.  

On VA examination in October 2008, the Veteran's gait was normal.  There was some lumbar flattening, but other than that there were no abnormal spinal curvature.  There was no thoracolumbar spine ankylosis.  Regarding muscles of the spine, there was no spasm, atrophy, pain with motion, tenderness, or weakness.  There was guarding.  On motor examination, all lower extremity muscles tested were 5/5 (normal), except for the femoral nerve (quadriceps muscle) which was 4/5.  Sensory examination was also normal (2/2), except for light touch on the right side which was 1/2.  The knee and ankle reflexes were 2+ (normal).  Range of motion of the lumbar spine was 20 degrees of flexion, 5 degrees of extension, 20 degrees of right and left lateral flexion, and 30 degrees of right and left rotation.  


There was objective evidence of pain but not following repetitive motion, and there were no additional limitations after three repetitions of range of motion.  The diagnosis was degenerative joint disease of the lumbosacral spine, mild, with small disc protrusions at L4-5.  

The VA examiner noted significant effects of the disability on the Veteran's usual occupation resulting in increased absenteeism.  Upon usual daily activities, the lumbosacral spine disability had severe effects on chores, shopping, and exercise, and there were mild effects on bathing, dressing, and toileting.  

VA records show that that the Veteran was seen at times for complaints of continuing low back pain.  An MRI of the lumbar spine in May 2006 revealed no disc herniation or stenosis.  X-rays of the lumbar spine in April 2007 revealed mild narrowing of the joint space at L5-S1 without fracture or dislocation; the impression was mild degenerative joint disease, L5-S1.  A neurological note in September 2007 indicates normal gait, normal strength, and decreased light touch at the left [sic] leg.  Similar findings were noted in November 2007, when the Veteran reported more low back pain, and September 2008.    

Based on the applicable criteria for limitation of motion and the findings on VA examinations and VA records, the Veteran does not meet the criteria for the next higher rating, 50 percent, under the General Rating Formula for Diseases and Injuries of the Spine, as limitation of motion, including functional loss, at its worse for the period considered in this appeal was 20 degrees of flexion, 5 degrees of extension, 20 degrees of right and left lateral flexion, and 30 degrees of right and left rotation, all without ankylosis.  Such findings do not more nearly approximate or equate to unfavorable ankylosis of the entire thoracolumbar spine, the criterion for the next higher rating, considering functional loss due to pain of painful movement, weakness, atrophy, swelling, instability of station, disturbance of locomotion, interference with sitting and standing, and weight-bearing under 38 C.F.R. §§ 4.40, 4.45, 4.59, and repetitive motion.



And while there was objective evidence of pain on range of motion, the pain does not rise to the level of functional loss that more nearly approximates or equates to unfavorable ankylosis of the entire thoracolumbar spine, which is the criterion for the next higher rating.  Further, the examiner specifically noted that there was no thoracolumbar ankylosis.  See Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011) (pain must affect some aspect of normal movement in order to constitute functional loss under 38 C.F.R. § 4.40).  

As for a separate rating for objective neurological abnormalities, the Board notes that service connection for right sciatica has already been established as a separate disability with a 10 percent rating.  The Veteran has made no specific contentions with regard to this disability.  As shown by the findings on the VA examinations and other VA evaluations, there was minimal neurological symptomatology consisting mostly of decreased sensation on light touch in the right lower extremity.  The reference to the left leg in VA records appears to be a typographical error, because historically VA records have shown decreased sensation in the right lower extremity only.  The Veteran otherwise is shown to have normal strength and reflexes in the lower extremities.  This disability picture does not equate to moderate incomplete paralysis for a 20 percent rating under 38 C.F.R. § 4.124a, Diagnostic Code 8520 (pertaining to impairment of the sciatic nerve).  

As for evaluation under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, incapacitating episodes having a total duration of at least six weeks during a 12 month period have not been shown.  There is no objective medical evidence to show that a physician has prescribed bed rest for acute signs and symptoms for six weeks over the course of a year.  The Veteran's representative argues in an August 2012 statement that the Veteran reported on his VA examination in 2007 that he used 500 hours of sick leave during 2006, which equated to more than 8 weeks of incapacitation and thus merited a 60 percent rating under Diagnostic Code 5243.  




However, there is no objective evidence to show that the sick leave used in 2006 was solely for the purpose of incapacitation for the low back, or that the lost time from work was the result of a physician's order for bed rest on account of low back symptoms.  Further, at the time of the October 2008 VA examination, it was reported that the Veteran worked full time and lost only two weeks from work over the course of the past 12 months.  

While the Veteran is competent describe symptoms such as back pain radiating to the right lower extremity, the Veteran's subjective complaints are not consistent with the objective findings on the two VA examinations and other VA evaluations.  The Board concludes that the Veteran's subjective complaints are outweighed by the findings of the two VA examinations and other VA evaluations, which do not support any higher ratings. 

In summary, the rating criteria for a rating higher than the currently 40 percent rating have not been met.  The Board has considered whether assignment of "staged" ratings under Hart v. Mansfield, 21 Vet. App. 505 (2007) was appropriate. 

Extraschedular Consideration

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings are inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria. 





If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

In this case, the Board finds that the rating criteria for the lumbosacral spine disability reasonably describe the level and symptomatology of the Veteran's service-connected lumbosacral spine disability, and provide for higher ratings for more severe symptoms.  For example, the manifestations of the lumbosacral spine disability, including chronic pain, limitation of motion, and degenerative changes, are all incorporated in the schedular criteria for evaluating impairments of the low back.  In other words, the Veteran does not experience any symptomatology not already encompassed in the Rating Schedule. 

As the disability picture is encompassed by the Rating Schedule, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).


ORDER

A rating higher than 40 percent for lumbosacral spine disability, including herniated intervertebral discs at L4-5 and L5-S1, is denied.  


REMAND

As for the claim for a total disability rating for compensation rating based on individual unemployability, it was specifically raised by the Veteran's representative in an August 2012 statement, as well implied by a reading of an April 2007 VA examination report that noted the Veteran was contemplating retirement on account of disability.  




Despite the fact that at the time of the October 2008 VA examination it was reported that the Veteran was still working full time, it is noted that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims held that a request for a total disability compensation rating based on individual unemployability (either stated or implied by a fair reading of the claim or of the evidence of record) is not a separate claim for benefits, but part of the claim for increase.

Accordingly, the case is REMANDED for the following action:

1.  Ensure VCAA compliance with the duty to notify and the duty to assist on the claim for a total disability compensation rating based on individual unemployability.  

2.  After the claim is fully developed, adjudicate the claim of entitlement to a total disability rating for compensation based on individual unemployability on an extraschedular basis, if applicable.  If the benefit sought is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).









The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


